Citation Nr: 1530570	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for right hand numbness, to include as secondary to a right shoulder disability and/or service-connected right wrist tendonitis and associated scar. 

3.  Entitlement to service connection for a rash.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a spine disability.

6.  Entitlement to service connection for a left lower extremity disability, to include the left hip, knee, and ankle, including as secondary to a back disability and/or service-connected disabilities of the right lower extremity.  

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to arthritis, and/or service-connected disabilities.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for arthritis.  

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic disability manifested by undiagnosed illness.  

12.  Entitlement to service connection for a sleep disorder.  

13.  The propriety of a rating reduction for nerve impingement of the right fibula.  

14.  Entitlement to an increased rating for right hip trochanteric bursitis and tendonitis, currently rated as 10 percent disabling.  

15.  Entitlement to an effective date for the grant of service connection for posttraumatic stress disorder (PTSD), prior to May 19, 2010.  

16.  Entitlement to total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, March 2011, and September 2012 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in August 2014.  In addition, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  The record was held open for 30 days, the Veteran submitted additional evidence, and he waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

At the Board hearing, the Veteran stated that he wished to withdraw the issue of entitlement to an initial higher rating for right knee patellofemoral syndrome with degenerative joint disease.  As such, the issue is withdrawn.  In addition, he withdrew the appeal with respect to the issues of entitlement to service connection for bilateral hearing loss, hypertension, arthritis, and chronic disability manifested by undiagnosed illness, along with the issue pertaining to the rating reduction for nerve impingement of the right fibula, and with respect to an earlier effective for the grant of service connection for PTSD. 

The Board notes that although the issue of entitlement to service connection for chronic disability manifested by undiagnosed illness was withdrawn, at the hearing, the Veteran clarified that he desired to continue the appeal with respect to a rash separately.  As such, the issue is reflected on the title page.  

The March 2011 rating decision reflects service connection was denied for a sleep disorder.  The Veteran filed a notice of disagreement (NOD) in April 2011.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

In addition, the March 2011 rating decision reflects service connection was denied for diabetes mellitus.  The Veteran filed a NOD in April 2011, and following issuance of a SOC in August 2011, the Veteran filed a substantive appeal in September 2011.  On the VA Form 9, he indicated he desired a Board hearing via videoconference.  As such, the issue is reflected on the title page.  

The September 2012 rating decision reflects the rating for right hip trochanteric bursitis and tendonitis was decreased from 10 percent to zero percent.  In October 2012, the Veteran filed a NOD with the reduction in the September 2010 rating decision, stating that his right hip disability was worse.  A January 2013 rating decision reflects the AOJ's finding of clear and unmistakable error in the September 2012 rating reduction for right hip trochanteric bursitis and tendonitis, and the 10 percent rating was restored.  Under these circumstances, a SOC should be issued with respect to the issue of entitlement to a rating higher than 10 percent for right hip trochanteric bursitis and tendonitis.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  As such, the issue is reflected on the title page.  

The issues of entitlement to service connection for a right shoulder disability, right hand numbness, a rash, a spine disability, a left lower extremity disability, a sleep disorder, diabetes mellitus, and with respect to the evaluation of right hip trochanteric bursitis and tendonitis, along with entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  On the record during the April 2015 Board hearing, the Veteran requested a withdrawal of his appeal with respect to the claims of service connection for bilateral hearing loss, hypertension, arthritis, and chronic disability manifested by undiagnosed illness, along with the issue pertaining to the rating reduction for nerve impingement of the right fibula, and entitlement to an effective for the grant of service connection for PTSD, prior to May 19, 2010.  

2.  Tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the claims of entitlement to service connection for bilateral hearing loss, hypertension, arthritis, and chronic disability manifested by undiagnosed illness, along with the issue pertaining to the rating reduction for nerve impingement of the right fibula, and entitlement to an effective for the grant of service connection for PTSD, prior to May 19, 2010, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal with respect to the issues of entitlement to service connection for bilateral hearing loss, hypertension, arthritis, and chronic disability manifested by undiagnosed illness, along with the issue pertaining to the rating reduction for nerve impingement of the right fibula, and with respect to an effective for the grant of service connection for PTSD, prior to May 19, 2010, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and the appeal with regard to those issues is dismissed.

II.  Tinnitus

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus.  At his Board hearing, the Veteran testified that tinnitus had its onset during service.  He noted that as a medic, he knew there was nothing that could be done about it.  He stated that he has had ringing in his ears ever since service.  

A July 2010 VA examination report reflects the Veteran's history of noise exposure from working at armored battalions.  Noise exposure primarily from tank guns was noted.  In addition, it was noted that he was a sharpshooter.  The examiner determined that it is at least as likely as not that the Veteran's tinnitus is due to acoustic trauma during military service.  

The Veteran is competent to report experiencing ringing in the ears and the Board finds his testimony in that respect to be credible.  Additionally, the July 2010 VA opinion supports a nexus between his current tinnitus and service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is related to active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection is warranted for tinnitus.


ORDER

The appeal with respect to the claims of service connection for bilateral hearing loss, hypertension, arthritis, and chronic disability manifested by undiagnosed illness, along with the issue pertaining to the rating reduction for nerve impingement of the right fibula, and entitlement to an effective for the grant of service connection for PTSD, prior to May 19, 2010, is dismissed.

Service connection for tinnitus is granted.


REMAND

Initially, the Board notes that a March 2011 rating decision reflects service connection was denied for diabetes mellitus.  The Veteran filed a NOD in April 2011, and following the issuance of a SOC in August 2011, the Veteran filed a substantive appeal in September 2011.  On the VA Form 9, he indicated he desired a Board hearing via videoconference.  As the Veteran did not provide testimony as to this specific issue at the April 2015 hearing, a remand is required so that the RO may schedule a Board hearing via videoconference with respect to entitlement to service connection for diabetes mellitus and provide the Veteran with notification of such.  38 U.S.C.A. § 7107(b) (West 2014; 38 C.F.R. § 20.700(a) (2014). 

In addition, the Veteran seeks service connection for a right shoulder disability; right hand numbness, a rash; a spine disability, and a left lower extremity disability.  Further, he asserts entitlement to a TDIU, to include on an extraschedular basis.  

With respect to service connection for a rash, a July 2010 VA examination report notes some intermittent dermatitis affecting the Veteran's back and at the hearing, the Veteran testified the rash was spreading.  Although a March 2012 VA examination report notes the Veteran's current upper back rash started nearly 15 years after service and was not likely related to in-service contact dermatitis or chicken pox, at the hearing, the Veteran testified to having had treatment for the same rash that is currently on his back in 1993 by Dr. Douglas Hallmark, in Castle Rock, Colorado.  VA has a duty to assist in obtaining records potentially relevant to a claim.  As such, on remand, an attempt should be made to obtain the private treatment records from Dr. Hallmark pertaining to a rash.  

With respect to disability of the spine and right shoulder, service treatment records note complaints of upper back pain for a year and a half in August 1984.  The assessment was normal neck examination, and mild adhesions in the cervical spine were noted.  An August 1992 service treatment record reflects complaints of low pain after moving furniture earlier that day.  The assessment was low back pain.  

At the hearing, the Veteran testified that he sustained injuries to his spine and right shoulder as a result of a jeep accident in 1986.  A December 2014 AbsoluteHealth Chiropractic treatment record notes a history of severe low back pain after being involved in an motor vehicle accident in 1986.  In addition, and although the January 2013 VA examiner concluded that it was less than likely that the Veteran's disc protrusion at L4-5 and mild lumbar degeneration is related to the complaints of back pain in August 1992, at the hearing the Veteran maintained that his back disability is caused or aggravated by his service-connected right lower extremity disabilities.  As such, the Veteran should be afforded a contemporaneous VA examination with respect to the nature and etiology of a back and right shoulder disability.  

Further, the Veteran seeks service connection for right hand numbness secondary to a right shoulder disability and/or service-connected right wrist tendonitis and a scar.  Although the May 2013 VA examiner opined that it is less than likely that the Veteran's right hand numbness is related to his right wrist disability, noting no residuals of a right ganglion repair, the August 2010 rating decision reflects service connection was established for right wrist tendonitis and a scar as residuals of the right wrist ganglion repair.  In view of the evidence and the Veteran's recent hearing testimony, a contemporaneous VA examination is warranted with respect to the nature and etiology of right hand numbness.  

There is evidence that the Veteran's service-connected PTSD may render him unable to secure and follow a substantially gainful occupation.  The available Social Security Administration (SSA) records reflect disability due to arthropathies and a mood disorder, since October 2013.  The available VA Vocational Rehabilitation records, to include a March 2009 email, note that Dr. O'Sullivan did not feel that employment was a feasible option for the Veteran.  In October 2013, the Veteran noted having been issued a wheel chair by a VA medical facility.  At the Board hearing, he testified to having been unemployed since at least 2004.  In view of the evidence and the Veteran's assertions, a medical examination that addresses the effect of the Veteran's service-connected disabilities on his employability in context of the TDIU claim is warranted.  

At the hearing, the Veteran indicated recent VA treatment.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue with respect to a left lower extremity disorder is remanded also given the development described above.  

As noted in the introduction in April 2011, the Veteran filed a NOD with the March 2011 rating decision denying service connection for a sleep disorder, and filed a NOD with respect to the evaluation of right hip trochanteric bursitis and tendonitis.  A SOC pertaining to these issues is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a Board hearing via videoconference solely with respect to entitlement to service connection for diabetes mellitus.  

2.  Issue a SOC regarding entitlement to service connection for a sleep disorder, and with respect to the evaluation of right hip trochanteric with tendonitis.  The issues are to be certified to the Board only if a timely substantive appeal is received.  

3.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Douglas Hallmark, in Castle Rock, Colorado, for treatment records in approximately 1993, as well as any other private doctor who has treated the Veteran's skin rash.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to a skin rash.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

4.  Request complete records from SSA pertaining to the Veteran's award of disability benefits.  Associate any records obtained with the claims file.  All efforts in this regard should be documented in the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

5.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims file.  All efforts in this regard should be documented in the file.  

6.  Obtain complete VA treatment records.  

7.  Schedule the Veteran for a VA hand examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that right hand numbness is related to his active service, or is caused by or aggravated by service-connected right wrist tendonitis, or any other disability determined to be related to service.  

A rationale for all opinions expressed should be provided.  

8.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

After conducting all indicated clinical examinations, the examiner must state whether it is at least as likely as not that the Veteran's rash can be attributed to a known clinical diagnosis.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's rash on his back is related to his active service.  The examiner must consider the Veteran's competent report of a rash on the back having its onset during service in the Southwest Asia Theater of Operations.  

A rationale for all opinions expressed should be provided.  

9.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the spine is related to his active service, or is caused by or aggravated by service-connected disabilities of the right lower extremity, or any other disability determined to be related to service.  

A rationale for all opinions expressed should be provided.  

10.  Schedule the Veteran for a VA shoulder examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder disability is related to his active service.  

A rationale for all opinions expressed should be provided.  

11.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire file, which is an electronic file, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.

12.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


